                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MALIK ALLAH                                                CIVIL ACTION
         Plaintiff

              v.
                                                                                        FILED
                                                                                       ~tt:J - 5 2020
SUPT. TAMMY FERGUSON, et al.                                       No. 18-4133
                                                                                     KAI EBAt-<KMAN, Clerk
          Defendants                                                               ly----Dep.Cferk
                                            ORDER

       AND NOW, on this 4th day of February, 2020, upon consideration of the Defendants'

partial motion to dismiss (Doc. No. 31), the Defendants' motion to sever (Doc. No. 32), Defendant

Filaponti's motion to dismiss (Doc. No. 33), the Plaintiffs responses (Doc. No. 35, 36, 37), the

Defendants' reply (Doc. No. 38), the Plaintiffs supplemental brief (Doc. No. 47), and the Court

having conducted an oral argument on the motions on January 10, 2020, it is ORDERED that the

motion to dismiss (Doc. No. 31) is GRANTED IN PART and DENIED IN PART. It is further

ORDERED that Defendant Filaponti's motion dismiss (Doc. No. 33) is DEEMED MOOT, and

the motion to sever (Doc. No. 32) is DENIED.




                                                    UNITED ST ATES DISTRICT JUDGE
